Case 21-20369-GLT        Doc 59
                              Filed 07/26/21 Entered 07/26/21 13:05:24 Desc Main
                              Document     Page 1 of 1              FILED
                                                                    7/26/21 12:09 pm
                                                                    CLERK
                   IN THE UNITED STATES BANKRUPTCY COURT            U.S. BANKRUPTCY
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA COURT - :'3$

IN RE:

RUM RUNNERS PA, LLC,                             Bankruptcy No. 21-20369-GLT

               Debtor.                           Chapter 11

RUM RUNNERS PA, LLC,                             Document No. 55

               Movant,

      vs.

NO RESPONDENT.


                                    ORDER OF COURT

      Upon consideration of the Debtor’s Motion to Extend the Exclusivity Periods, it is

hereby ORDERED, ADJUDGED and DECREED that:

      1.       The Debtor is hereby granted an extension of the exclusive period to file a

               Plan of Reorganization until September 21, 2021.

      2.       The period mandated by 1121(c)(3) is hereby extended until November

               20, 2021.


               Robert Lampl, Esq.


DATE:
DA
DATE:
   TE
   T   __________________
    E: ______
           ____
              ____
                _ ________                       ________________________________
                                                 United States Bankruptcy Judge

         July 26, 2021
